                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

SIGNAL    AHF    MEDICAL                      2:20-CV-12553-TGB
RECEIVABLES HOLDCO LLC,

                 Plaintiff,
                                           ORDER OF DISMISSAL

     vs.
                                                HONORABLE
INTEGRATED MRI CENTER, LLC                   TERRENCE G. BERG
D/B/A COMPLETE IMAGING, ET
AL.,

                 Defendants.

     The Court was notified that the parties had reached a resolution

in this matter. Therefore, the case will be dismissed.

     Accordingly, it is ORDERED that the Complaint is DISMISSED

WITH PREJUDICE. The Court retains jurisdiction over this matter

to enforce the terms of the settlement agreement. See, e.g., Moore v.

United States Postal Serv., 369 Fed. App’x 712 (6th Cir. 2010).

     DATED this 24th day of June, 2021.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
